SULLIVAN, J.:
Epitomized Opinion
This case was brought in the Common Pleas and injunction asked to restrain the defendant and its officers, agents and members, from committing the unlawful acts enumerated in the petition. Upon hearing, the judgment of the court was a denial of the prayer of the petition, and no injunction relief was given. Upon procedure in appeal one of the judges granted a temporary injunction.
1. The court decided that while peaceable picketing and peaceably persuading are lawful, if they go beyond, to the extent of using threats, intimidation, violence or other similar acts, the same are unlawful. The case of La France v. Brotherhood, decided in 1921 by the Court of Appeals of Lucas county, approved and followed. The Appellate Court further states, that from the evidence in the case, a restraining order should issue, enjoining the defendants and each of them, from picketing the homes or lodging places of the plaintiff’s employees, from interfering with or molesting the employees of the plaintiff in going to or from their work, and enjoining them from intimidating, threatening or assaulting, or attempting to do so, the employees of the plaintiff, whether at the plant of plaintiff, or at their homes and lodging places, or in going to or from their work.
2. The prayer of plaintiff’s to restrain picketing at plaintiff’s plant was denied, and defendants were allowed to have thereat four pickets, restricted as to their action and conduct with respect to intimidation, etc., to peaceable and lawful methods.
Under the record, the conduct of the defendants, at the plant alone, is not sufficient to enjoin the lawful use of pickets, within the limits prescribed by law and this finding of the court. Permanent injunction granted and decree for plaintiff, in accordance with above views.

 NOTE. All Cuyahoga Court of Appeals Cases come up from Court of Common Pleas of that county, by appeal or error, unless otherwise designated.